DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 03/11/2021. Claims 1-24 are pending in the Application. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
 
Continuity/ priority Information
The present Application 16377704, filed 04/08/2019 Claims Priority from Provisional Application 62657611, filed 04/13/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Response to Arguments
Applicant's arguments filed on 12/10/2020, with respect to the rejection of Claims 1-24 under 35 U.S.C. 102(a)(1) as being anticipated by Jalloul et al.  (U.S. Pub. No. 20130294367), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of OH et al. (U.S. Pub. No.20090158112) Pub. Date: June 18, 2009, as set forth in the present office action.
The Examiner agrees with Applicant’s arguments that in general Jalloul does not teach or suggest the specific encoding method recited in claim 1 involving XOR and cyclic shift.
During the interview on January 29, 2021 with Applicant’s representative, a proposed amendment was discussed that more clearly defines the function of performing an XOR operation and cyclic shift from the m information blocks for obtaining N parity blocks, now incorporated in the Claims.
 However, a new ground(s) of rejection OH et al. (U.S. Pub. No.20090158112) discloses the above features, as described in the present office action below.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-10, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OH et al. (U.S. Pub. No.20090158112).
Regarding independent Claims 1 and 10, OH discloses a method for producing a parity check matrix for low complexity and high speed decoding, and an apparatus and method for coding a Low Density Parity Check (LDPC) code. comprising:
encoding each information block of m information blocks to obtain a respective encoded code block, wherein m > 1;  
 [0032] Referring to FIG. 1, the LDPC code coding apparatus receives an input bit(s) 110, performs LDPC code coding according to a code rate R of a systematic LDPC code coding method, and outputs an output bit(c) 121. With respect to the input bit(s) 110, which is a 15-bit binary vector such as [s.sub.0, s.sub.1, s.sub.2, . . . , s.sub.14].sup.T the LDPC code coding apparatus acquires a 5-bit parity bit p.sub.1, . . . , p.sub.4 122 according to the input bit(s) 110. The LDPC code coding apparatus outputs the 20-bit output bit(c) 121 by connecting the 15-bit input bit(s) 110 and the 5-bit parity bit 122.
  wherein one of the N parity blocks is generated by an XOR operation of a respective set of m words, at least one of the m words is the result of a cyclic shift of one of the m information blocks; wherein 1 < N < m;
[0051] The LDPC code coding apparatus inputs a predetermined value, e.g., `0`, in a first parity bit, and sequentially acquires 2.sup.nd, 3.sup.rd and 4.sup.th parity bits. The LDPC code coding apparatus can perform coding through an exclusive-OR ( XOR) operation on 2.sup.nd and 3.sup.rd bits as an updated 1st parity bit. When the parity bits are sequentially acquired in FIGS. 3 and 4, the cyclic shift value increases by `1` according to increase of the row. Accordingly, a procedure for cyclic-shifting the multiplication of an information block of a pre-calculated parity check matrix and an information block of a code word on the basis of 5 units which are a subblock size is required. 
[0052] Subsequently, the LDPC code coding apparatus can easily perform coding into a parallel of 38 units through XOR operation on 2.sup.nd to 7.sup.th parity blocks based on the updated 1.sup.st parity block.
transmitting the m encoded code blocks and the N encoded parity code blocks;  [0055] The bit input unit 510 sequentially receives values inputted in the LDPC code coding apparatus 500 and respectively transmits the values to the information vector producing unit 520 and the bit output unit 540 at a predetermined time. 
  
Regarding Claims 3-7, 12-16, OH discloses performing an XOR operation on all of the m information blocks; [0051] The LDPC code coding apparatus inputs a predetermined value, e.g., `0`, in a first parity bit, and sequentially acquires 2.sup.nd, 

Regarding Claims 9, 18, OH discloses transport block;  [0032] Referring to FIG. 1, the LDPC code coding apparatus receives an input bit(s) 110, performs LDPC code coding according to a code rate R of a systematic LDPC code coding method, and outputs an output bit(c) 121. With respect to the input bit(s) 110, which is a 15-bit binary vector such as [s.sub.0, s.sub.1, s.sub.2, . . . , s.sub.14].sup.T the LDPC code coding apparatus acquires a 5-bit parity bit p.sub.1, . . . , p.sub.4 122 according to the input bit(s)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 11, 17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (U.S. Pub. No.20090158112) in view of Jalloul et al.  (U.S. Pub. No. 20130294367),.

 receiver to receive m encoded blocks;  decoder to decode the m encoded blocks;
[0066] The bit input unit 510 sequentially receives a value inputted in the LDPC code coding apparatus 500 at step S702. 
[0067] The information vector producing unit 520 produces an information vector, i.e., an X vector, by multiplying an input bit inputted in the bit input unit 510 by an information block of the stored parity check matrix at step S704. 
 [0020] In accordance with another aspect of the present invention, there is provided an apparatus for coding a LDPC code for low complexity and high-speed decoding, including: 
a bit input unit for receiving an input bit; an information vector producing unit for producing an information vector by multiplying the received input bit by an information block of a parity check matrix for high-speed decoding; 
a parity bit producing unit for producing a parity bit by separating the produced information vector and a linear equation on a parity block of the parity check matrix as an independent linear equation; and 
a bit output unit for outputting a code word by combining the received input bit and the produced parity bit.  
Regarding independent Claims19 and 22, OH fails to disclose transmitting feedback indicating that there was a quantity N of incorrectly decoded information blocks,
feedback message indicating a quantity N of failed code blocks,
 However in analogous art Jalloul discloses [0025] In Hybrid Automatic Repeat Request (HARQ) (which is used by LTE), the UE responds by an acknowledgment (ACK) or a non-acknowledgment NACK) after each transmission from the serving cell. When a transmitted portion of circular buffer 300 (e.g., the portion identified by rvidx=0) is erroneously decoded by the UE, the UE sends a NACK to the serving cell, which can retransmit all or a part of the circular buffer. The UE can combine the initially transmitted portion with the retransmission for improved decoding (at a lower coding rate). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the device as taught by Jalloul in the device of OH for the purpose of providing failure information to a transmitter when a message is erroneously decoded by an UE for improved decoding.
 
Regarding Claims 20, 21, 23, 24, OH fails to disclose decoding the N incorrectly decoded information blocks;  
[However in analogous art Jalloul discloses 0025] When a transmitted portion of circular buffer 300 (e.g., the portion identified by rvidx=0) is erroneously decoded by the UE, the UE sends a NACK to the serving cell, which can retransmit all or a part of the circular buffer. The UE can combine the initially transmitted portion with the retransmission for improved decoding (at a lower coding rate). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: April 27, 2021
Non-Final Rejection 20210426
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov